DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment/argument submitted on 5/21/2021, wherein claims 1, 5-13 and 16-23 are pending and ready for examination, claims 2-4, and 14-15 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0346261 A1, Chen et al, hereinafter referenced as Chen and in view of 5,729, 145, Blades. Chen is cited in the IDS submitted on 8/8/18.

As to independent claim 1, Chen teaches “A method for detecting an electrical arc fault in an electrical system, comprising the following steps: providing a time-domain analysis module adapted to perform a time-domain analysis on operation data of the electrical system;” ([abstract] “time domain feature”, see claim 1)
“providing a frequency-domain analysis module adapted to perform a frequency- domain analysis on said operation data of the electrical system;” ([abstract] and claim 1, “frequency domain feature”. The teaching cites time domain and the frequency domain in an alternative approach, yet one of ordinary skill in the art would contemplate that the use of time domain analysis in a combination with the frequency domain analysis is applicable within the art as for instance one of the features to be determined via frequency domain analysis whereas other feature would be more convenient if determined in the time domain, or both of the analysis could be applied simultaneously which would provide more accurate and reliable results as. i.e. as long as both analysis are within an equivalent alterative combination, then each is applicable within the art individually or in combination within various modification may be made without departing from the spirit of the invention as disclosed in [0028] and [0037]. See [0037] “comparing both of the features”, “time domain feature and frequency domain feature”)
Yet if the interpretation of the obviousness to be challenged, then the following rejection to be applied.
Accordingly, analysis of the power waveform in both the time and frequency domains is preferable in order to reliably differentiate arc-induced noise from noise due to other sources.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique that includes both (frequency and time domain analyses) of Blades to the teaching of Chen [0037] (based on the desired design and operational goals), since both analysis are applicable and performed in Chen and since different modifications within the art are applicable in Chen as in [0028] and [0037], thus the implementation of both analysis in a combination based on the design needs and operational goals, would be not only expected by one of ordinary skill in the art, yet it would be more beneficial, preferable and reliable as it provides higher accuracy detection that distinguishes arc- induced noise from noise due to other sources (Blades col 9 lines 1-17.)
Chen as modified teaches “receiving operation data of the electrical system;” ([0035] “device 3 receives an arc extinguishing instruction”, [0040] “circuit breaker 1 can receive the instantaneous current value”, also see [0044], [0046] and [0050].)
“performing a time-domain analysis of the operation data in the time domain analysis module;” ([0025], [0036-0037], [0041-0042], [0048] and claim 1 “time domain”.)
Chen does not explicitly cite “enabling detection of an arc fault event based on a frequency-domain analysis of the data”.
Blades teaches “if said at least one time-domain analysis module determines at least one time domain parameter of the operation data meets a potential arc fault Accordingly, analysis of the power waveform in both the time and frequency domains is preferable in order to reliably differentiate arc-induced noise from noise due to other sources.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique that includes both (frequency and time domain analyses) of Blades to the teaching of Chen [0037] (based on the desired design and operational goals), since both analysis are applicable and performed in Chen and since different modifications within the art are applicable in Chen as in [0028] and [0037], thus the implementation of both analysis in a combination based on the design needs and operational goals, would be not only expected by one of ordinary skill in the art, yet it would be more beneficial, preferable and reliable as it provides higher accuracy detection that distinguishes arc- induced noise from noise due to other sources (Blades col 9 lines 1-17.)
Note: the combination is based on a design choice, i.e. the implementation of frequency domain is applicable based on the design choice, requirements and operation goals.
Chen as modified teaches “generating an arc fault detection signal if: a. said time-domain analysis module detects a time-domain parameter meeting a potential arc fault condition;” ([abstract] and claim 1)
as modified teaches “and b. said frequency-domain analysis module detects a frequency-domain parameter meeting a potential arc fault condition.” (claim 1 and [abstract]. The teaching cites time domain and the frequency domain in an alternative approach, yet one of ordinary skill in the art would contemplate that the use of time domain analysis in a combination with the frequency domain analysis is applicable within the art (as shown in Blades above) as needed based on the system design and operational goals, as for instance one of the features to be determined via frequency domain analysis whereas other feature would be more convenient if determined in the time domain, or both of the analysis could be applied simultaneously or in asynchronous approach (as needed and based on the design and operational needs and goals) which would provide more accurate and reliable results as. i.e. as long as both analysis are within an equivalent alterative combination, then each is applicable within the art individually or in combination within various modification may be made without departing from the spirit of the invention as disclosed in [0028] and [0037].)

As to independent claim 13, Chen teaches “An apparatus for detecting an electrical arc fault in an electrical system, comprising: an interface configured for receiving operation data of the electrical system;” ([abstract] and claim 1, wherein the system of arc detecting is disclosed. Moreover, fig 5 and [0035] where the data to be received via a “certain circuit” reads on “interface”, also see [0040] “receive an instantaneous current value”.)
time domain feature”. Moreover, [0040] “using a processor”, and [0046-0050] and figs 4-5)
Chen is silent in regards to enable detection of an arc fault event based on a frequency-domain analysis of the data if at least one time-domain parameter of the data meets a potential arc fault condition.”
Blades teaches “enable detection of an arc fault event based on a frequency-domain analysis of the data if at least one time-domain parameter of the data meets a potential arc fault condition;” (figs 2 A-E, 3A-E, 4 and 5, wherein when an arc condition takes a place it is analyzed in both time domain and frequency domain wherein the latter confirms the arcing status. See col 5 lines 53-67, col 7 lines 57-67, and col 9 lines 1-16 “Accordingly, analysis of the power waveform in both the time and frequency domains is preferable in order to reliably differentiate arc-induced noise from noise due to other sources.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique that includes both (frequency and time domain analyses) of Blades to the teaching of Chen [0037] (based on the desired design and operational goals), since both analysis are applicable and performed in Chen and since different modifications within the art are applicable in Chen as in [0028] and [0037], thus the implementation of both analysis in a combination based on the design needs and operational goals, would be not only expected by one of ordinary skill in the art, yet it would be more beneficial, preferable and reliable as it 
Note: the combination is based on a design choice, i.e. the implementation of frequency domain is applicable based on the design choice, requirements and operation goals.
Chen as modified teaches “perform said frequency-domain analysis of the data;” (claim 1 and [abstract]. The teaching cites time domain and the frequency domain in an alternative approach, yet one of ordinary skill in the art would contemplate that the use of time domain analysis in a combination with the frequency domain analysis is applicable within the art (as shown in Blades above) as needed based on the system design and operational goals, as for instance one of the features to be determined via frequency domain analysis whereas other feature would be more convenient if determined in the time domain, or both of the analysis could be applied simultaneously or in asynchronous approach (as needed and based on the design and operational needs and goals) which would provide more accurate and reliable results as. i.e. as long as both analysis are within an equivalent alterative combination, then each is applicable within the art individually or in combination within various modification may be made without departing from the spirit of the invention as disclosed in [0028] and [0037].)
Chen as modified teaches “and generate an are fault detection signal if: a) said time-domain analysis detects a time-domain parameter meeting a potential arc fault condition;” ([abstract] and claim 1)


As to claim 5, Chen as modified teaches “wherein meeting the potential arc fault condition includes exceeding a first time-domain threshold.” (claim 1, “predetermined threshold” wherein this threshold could be (time-domain threshold or frequency domain threshold). Moreover, claim 2, “current peak value Ipeak of the circuit is greater than the predetermined threshold)

As to claim 6, Chen as modified “wherein the time-domain parameter is functionally related to an amplitude of a signal containing the operation data of the amplitude”. Moreover, [0036], [0038-0039], [0043] and claim 2 “current peak value”, “according to sampling time” reads on “over a time period”.)

As to claims 8 and 18, Chen as modified teaches “further comprising the step of performing the frequency-domain analysis of the data over a time period dependent upon a value of the time-domain parameter.” (claim 1-2 “sampling time” reads on “over a time period”, and wherein within this period a frequency domain analysis to be applied.)

As to claim 9, Chen as modified teaches “further comprising the step of applying the time-domain parameter to a peak detector.” (claims 1-2 wherein the peak to be detected, also see [0017-0021] wherein the steps applied within their corresponding device reads on “peak detector”)

As to claims 10 and 22, Chen as modified teaches “applying the time-domain parameter to a first input of a comparator;” ([abstract] “time domain feature”, see claim 1. Moreover, [0021] “comparing the sampled physical feature of the arc of the circuit with a reference physical feature library of the fault arc of the circuit”. Also see [0025] “for comparing a time domain feature”. Also see [0036-0036]. See fig 4-5.)
a second energy fault arc is determined to appear”, see fig 2, and 3A-B and [0010-0021], also see [0025-0026] and [0039-0042]).
Chen as modified teaches “using an output signal of the comparator to enable the detection of an arc fault event based on the frequency domain analysis of the data.” (([abstract] “a second energy fault arc is determined to appear”, see fig 2, and 3A-B and [0010-0021], also see [0025-0026] and [0037-0042], see the above rejection in regards to both (frequency and time domain)).

As to claim 11, Chen as modified teaches “if the time-domain parameter exceeds a first time- domain threshold, the frequency-domain analysis of the data is performed until the time- domain parameter remains above a second time-domain threshold, lower than the first time-domain threshold.” ([0024] “first energy fault” “predetermined threshold”; [0025] “second energy fault”, “predetermined range”. Also see [0036-0037] and [0039-0042].)

As to claims 12 and 16, Chen as modified teaches the limitations of claim 1 above.
Chen is silent in regards to band-pass filter.
Blades teaches “the step of band-pass filtering the data; wherein the frequency-domain analysis is performed on the data after band-pass filtering.” (claim 1, “narrow band-pass filter”, and col 8 lines 34-46. Moreover, claims 1-3 wherein the steps of analyzing the signal after filtering are disclosed.)


As to claim 17, Chen as modified teaches “wherein the processing unit comprises a time-domain analysis module, whereto the data on the operation of the electrical system are applied, and configured for extracting a time- domain information from said data.” ([0042] and [0045], “typical features of the current waveform of the fault arc of one circuit in the time domain and the frequency domain such as spectrum and amplitudes can be extracted.”) 

Claims 7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified as applied to claim 1 above, and further in view of 5,835,321, Elms et al, hereinafter referenced as Elms. Elms is cited in the IDS submitted on 8/8/18.

As to claims 7 and 19, Chen as modified teaches the limitations of claim 1 above.
Chen is silent in regards to "further comprising the step of sensing an AC component of a current flowing in at least a section of the electrical system."

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known AC component determination and its related techniques applied within the power line of Elms, into the teaching of Chen which provides an electrical power within the “electrical power system”, which includes AC components lines, however, Chen does not disclose details such as the AC component, as such detail is considered an inherent/obvious aspect in the electrical power system, and expected to be acknowledged by one of ordinary skill in the art. One of ordinary skill in the art would appreciate and expect that the detection of an arc induced noise include the determination of the AC components, (if it wasn’t inherently applied in Chen), thus the determination of the AC components would be expected and would provide the expected results (KSR).

As to claim 20, Chen as modified teaches the limitations of claim 19.
Chen does not explicitly cite an AC component. 
Elms teaches “wherein the processing unit comprises a current amplitude evaluation block, configured for detecting an amplitude-related parameter of the sensed AC component, said amplitude-related parameter being the time- domain parameter.” ([abstract] “preferably related to the amplitude of the ac current,”; col 3 lines 7-23, and claim 1.)
electrical power system”, which includes AC components lines, however, Chen does not disclose details such as the AC component, as such detail is considered an inherent/obvious aspect in the electrical power system, and expected to be acknowledged by one of ordinary skill in the art. One of ordinary skill in the art would appreciate and expect that the detection of an arc induced noise include the determination of the AC components, (if it wasn’t inherently applied in Chen), thus the determination of the AC components would be expected and would provide the expected results (KSR).

As to claim 21, Chen as modified teaches the limitations of claim 20.
Chen is silent in regards to “wherein the current amplitude evaluation block comprises a time-constant network, defining a time constant of discharging of the current amplitude evaluation block.”
Elms teaches “wherein the current amplitude evaluation block comprises a time-constant network, defining a time constant of discharging of the current amplitude evaluation block.”(col 5 lines 15-65, and col 6 lines 42 and its span on col 7, the discharging process is controlled by the comparator wherein such approach is
 inherently performed based on the capacitors characteristics which reads on the time constant, as the time constant is RC by definition.)
electrical power system”, which includes AC components lines, however, Chen does not disclose details such as the AC component, as such detail is considered an inherent/obvious aspect in the electrical power system, and expected to be acknowledged by one of ordinary skill in the art. One of ordinary skill in the art would appreciate and expect that the detection of an arc induced noise include the determination of the AC components, (if it wasn’t inherently applied in Chen), thus the determination of the AC components would be expected and would provide the expected results (KSR).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified as applied to claim 22 above, and further in view of US 2015/0338472 A1, Nuqui et al hereinafter referenced as Nuqui.

As to claim 23, Chen as modified teaches the limitations of claim 22.
Chen is silent in regards to hysteresis comparator.
Nuqui teaches “wherein the comparator is a comparator with hysteresis,” ([0102-0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known hysteresis comparator of Nuqui to implement the comparison function of Chen, wherein such type of comparator 
Chen is silent in regards to if the time-domain parameter exceeds a first time- domain threshold, the frequency-domain analysis of the data is performed until the time- domain parameter remains above a second time-domain threshold, lower than the first time-domain threshold.
Elms teaches “configured such that: if the time-domain parameter exceeds a first time- domain threshold, the frequency-domain analysis of the data is performed until the time- domain parameter remains above a second time-domain threshold, lower than the first time-domain threshold.” ([abstract] “For each cycle of the ac current that this low frequency bandwidth limited arcing current exceeds a threshold, preferably related to the amplitude of the ac current, for a selected duration of the cycle, a fixed pulse is generated. If a time attenuated accumulation of these fixed pulses reaches a selected level representative of a number of closely spaced cycles in which the arcing current has been detected for the selected duration, an arc indicative signal is output.” Also see col 2 lines 1-42 and col 3 lines 40-55, and claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the threshold conditions of the time domain and frequency domain of Elms to be part of the conditions applied within the determinations as such determinations could include both the frequency domain along with the time domain as part of the possible combinations as in Chen [0028] and [0037], and wherein such conditions are well-known within the art and applicable on determining arc condition as disclosed in Elms, thus its inclusion would be expected and 

Response to Arguments
Applicant's arguments filed on 5/21/2021 have been fully considered but they are not persuasive. 
The applicant argues (Remarks page 9) “As noted in the Office Action, Chen discloses time-domain and frequency-domain analyses as alternative approaches, and Blades discloses analysis in both of the time and frequency domains. 
The Office further asserts that it would have been obvious to incorporate the technique as taught by Blades to the teachings of Chen, thereby using both time-domain and frequency-domain analysis to provide higher accuracy. Applicant respectfully submits that even if the asserted combination would have obvious to one of skill in the art, such a combination would not disclose or reasonably suggest the limitations further recited in claim 1 as amended, which satisfy additional objectives relating for example to faster and computationally lighter arc fault detection”.
The examiner respectfully does not agree. First, Chen does not only teach the time domain and frequency domain determination in an alternative matter, yet it does indeed provides different possible approaches and modifications based on the design choice and operational needs at least as in [0028] and [0037] “comparing both of the features”, “time domain feature and frequency domain feature”. Second, implementing the frequency domain and time domain determinations in a variety of combinations, is a matter of design choice applicable within the art. i.e. based on Chen [0028] and [0037] comparing both of the features”, yet to do such determination all the time, or at certain time (as needed) is a design choice approach. In other words, if the goal of the system is the speed, then only one approach, the fastest to be implemented, most likely the time domain is implemented. However, if the goal/ design choice/ is the outcome reliability, then both of the determinations (time and frequency domains) are applied all the time or at least when there is a suspected arc event to be more efficient. Lastly if a system design is sought to be reliable and fast in the same time, then the approach of a combined determination only when there is an uncertainty to be determined as needed providing reliable and fast outcome. Thus, as long as a variety of combinations is applicable based on the desired needs and design choices, and as long as both time and frequency domain have been indeed applied in Chen, then such approach is applicable and expected. Third, Blades is a practical example of implementing both determinations, and is added in order to provide a compact prosecution providing an implementations of both time and frequency domains. Thus the rejection has been sustained with some clarifications and emphases commensurate with the amendments, yet without changing the scope of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/4/2021